CASE 0:16-cr-00334-JNE-KMM Document 127-4 Filed 03/25/19 Page 1 of 10



                                  

                                  

                                  

                                  

                                  

                                  

                                  

                                  




                (;+,%,7
                                                                Filed in Fourth Judicial District Court
                                                                              1/25/2013 11:35:44 AM
   Case
CASE    1:12-cv-11880-FDS Document
     0:16-cr-00334-JNE-KMM Document13-1  Filed
                                     127-4      01/25/13
                                             Filed        Page
                                                   03/25/19    1 of29of 10
                                                            Page          Hennepin County Civil, MN
                                                                Filed in Fourth Judicial District Court
                                                                              1/25/2013 11:35:44 AM
   Case
CASE    1:12-cv-11880-FDS Document
     0:16-cr-00334-JNE-KMM Document13-1  Filed
                                     127-4      01/25/13
                                             Filed        Page
                                                   03/25/19    2 of39of 10
                                                            Page          Hennepin County Civil, MN
                                                                Filed in Fourth Judicial District Court
                                                                              1/25/2013 11:35:44 AM
   Case
CASE    1:12-cv-11880-FDS Document
     0:16-cr-00334-JNE-KMM Document13-1  Filed
                                     127-4      01/25/13
                                             Filed        Page
                                                   03/25/19    3 of49of 10
                                                            Page          Hennepin County Civil, MN
                                                                    Filed in Fourth Judicial District Court
   Case
CASE    1:12-cv-11880-FDS Document
     0:16-cr-00334-JNE-KMM Document13-1  Filed
                                     127-4      01/25/13
                                             Filed        Page
                                                   03/25/19    4 of59of1/25/2013
                                                            Page        10       11:35:44 AM
                                                                              Hennepin County Civil, MN




                                                              Exhibit A, page 1 of 6
                                                                    Filed in Fourth Judicial District Court
   Case
CASE    1:12-cv-11880-FDS Document
     0:16-cr-00334-JNE-KMM Document13-1  Filed
                                     127-4      01/25/13
                                             Filed        Page
                                                   03/25/19    5 of69of1/25/2013
                                                            Page        10       11:35:44 AM
                                                                              Hennepin County Civil, MN




                                                           Exhibit A, page 2 of 6
                                                                    Filed in Fourth Judicial District Court
   Case
CASE    1:12-cv-11880-FDS Document
     0:16-cr-00334-JNE-KMM Document13-1  Filed
                                     127-4      01/25/13
                                             Filed        Page
                                                   03/25/19    6 of79of1/25/2013
                                                            Page        10       11:35:44 AM
                                                                              Hennepin County Civil, MN




                                                          Exhibit A, page 3 of 6
                                                                    Filed in Fourth Judicial District Court
   Case
CASE    1:12-cv-11880-FDS Document
     0:16-cr-00334-JNE-KMM Document13-1  Filed
                                     127-4      01/25/13
                                             Filed        Page
                                                   03/25/19    7 of89of1/25/2013
                                                            Page        10       11:35:44 AM
                                                                              Hennepin County Civil, MN




                                                             Exhibit A, page 4 of 6
                                                                    Filed in Fourth Judicial District Court
   Case
CASE    1:12-cv-11880-FDS Document
     0:16-cr-00334-JNE-KMM Document13-1  Filed
                                     127-4      01/25/13
                                             Filed        Page
                                                   03/25/19    8 of99of1/25/2013
                                                            Page        10       11:35:44 AM
                                                                              Hennepin County Civil, MN




                                                             Exhibit A, page 5 of 6
                                                                 Filed in Fourth Judicial District Court
CASECase 1:12-cv-11880-FDS Document
     0:16-cr-00334-JNE-KMM  Document13-1
                                     127-4Filed 01/25/13
                                             Filed 03/25/19Page 9 of
                                                             Page  109of1/25/2013
                                                                          10 11:35:44 AM
                                                                           Hennepin County Civil, MN




                                                              Exhibit A, page 6 of 6
